DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
Response to Amendment
3.	According to the Amendment, filed 23 December 2020, the status of the claims is as follows:
Claim 1 is currently amended;
Claims 2 and 5 are previously presented;
Claims 3, 4, and 6-12 are as originally filed; and
Claims 13-28 are withdrawn.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 6-7, filed 27 August 2020, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al., U.S. Patent Application Publication No. 2014/0187876 A1 (“Ohkoshi”), in view of 
Applicant contends, see Remarks, p. 7, the following:
Claim 1 as amended, from which the remaining rejected claims depend, recites “A system for applying an on-skin sensor assembly to a skin of a host, the system comprising: a telescoping assembly having a first portion configured to move distally relative to a second portion from a proximal starting position to a distal position along a path; a sensor module releasably coupled to the first portion, the sensor module including a sensor, electrical contacts, a seal, and a sensor module housing, wherein the sensor module housing includes a channel in which at least a first portion of the sensor is located, wherein the channel is configured to align a bend of the first portion of the sensor; a needle including a slot in which at least a second portion of the sensor is located; and a base releasably coupled to the second portion, wherein the base comprises adhesive configured to couple the base to the skin, wherein moving the first portion to the distal position couples the sensor module to the base.”
Applicant respectfully submits that, as agreed in the Interview, and reiterated in the Interview Summary from the Examiner dated November 30, 2020, Ohkoshi and Funderburk in combination fail to teach or suggest all limitations of the claims as amended. Because Ohkoshi and Funderburk in combination do not teach or suggest all limitations as recited in the rejected claims, a prima facie case of obviousness cannot be established. Accordingly, and for at least this reason, Applicant respectfully requests that the rejection be withdrawn.

However, respectfully, after further consideration, this argument is not persuasive.  Based on broadest reasonable interpretation, Ohkoshi in view of Funderburk teaches the claimed subject matter.  Ohkoshi teaches the inserted limitation of amended claim 1, as follows:
	wherein the channel (sensor arrangement portion 60) is configured to align a bend (connecitng portion 56a) of the first portion (sensor base 56) of the sensor (sensor 12) (see figs. 5, 19b and 19c).

Therefore, since Ohkashi does in fact anticipate the inserted limitation above, the rejection is maintained for the reasons provided below.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
8.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al., U.S. Patent Application Publication No. 2014/0187876 A1 (“Ohkoshi”), in view of Funderburk et al., U.S. Patent No. 7,381,184 B2 (“Funderburk”).
As to Claim 1, Ohkoshi teaches a system for applying an on-skin sensor assembly to a skin of a host, the system comprising: 
a telescoping assembly having a first portion configured to move distally relative to a second portion from a proximal starting position to a distal position along a path (Figures 3, 15, 16; paragraph 58; head 30; body base 102; head 30 is movable in the Z direction relative to body base 102); 
a sensor module releasably coupled to the first portion (Figures 3 and 18; paragraph 163; shows the releasability of sensor unit 50), the sensor module including a sensor, electrical contacts (Figures 3, 5, 15, 16; sensor unit 50; sensor 12; connecting member 54; paragraphs 63-79, i.e. the contact surface of the connecting member 54 and sensor base 56 becomes electrically conductive as that the sensor unit 50 can transmit the blood sugar level), …, and a sensor module housing (Figure 5; paragraph 62; engaging member 52),

a needle (Figure 5; paragraph 75; insertion needle 32) including a slot (Figure 5; paragraph 77; insertion needle side groove 76) in which at least a second portion of the sensor is located (Figure 5; insertion needle 32 including an insertion needle side groove 76 in which at least the detection portion 14 of the sensor 12 is located), 
wherein the channel (sensor arrangement portion 60) is configured to align a bend (connecitng portion 56a) of the first portion (sensor base 56) of the sensor (sensor 12) (see figs. 5, 19b and 19c); and 
a base releasably coupled to the second portion (Figure 3; a dwelling member 24 coupled to the body base 102), wherein the base comprises adhesive configured to couple the base to the skin, wherein moving the first portion to the distal position couples the sensor module to the base (Figures 3, 15, 16; dwelling member 24; base portion 42; adhesive sheet 46; paragraphs 23, 131, 142; Figures 15 and 16 show the sensor module being coupled to the base).  
Ohkoshi does not teach the following:
the sensor module including…. a seal.
However, Funderburk teaches the following:
a sensor module including a seal (column 9, lines 46-53, on-skin sensor control unit 44; Figures 39 and 32, column 17, lines 31-41, wherein on-skin sensor unit 44 including a seal 442, i.e. Interconnect 440 includes a seal 442 mounted on an end of transmitter 330 that contacts one side of sensor 314 when transmitter 330 is slid onto mount 312.).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Ohkashi’s sensor unit 50 to include Funderburk’s seal 442 in order to provide a water resistant or water proof seal which would be “…useful to avoid corrosion currents and/or degradation of items within the [sensor unit], such as the conductive contacts, the battery, or the electronic components, particularly when the patient engages in such activities as showering, bathing, or swimming” (See Funderburk, column 9, lines 51-56).
As to Claim 2, Ohkoshi teaches the system of Claim 1, wherein the sensor is located within the second portion such that the system is configured to couple the sensor to the base via moving the first portion distally relative to the second portion (Figures 3, 15, 16; paragraphs 59, 71, 151-160).  
As to Claim 3, Ohkoshi teaches the system of Claim 2, wherein the sensor module is coupled to a distal portion of the first portion (Figures 3 and 4).  
As to Claim 4, Ohkoshi teaches the system of Claim 3, wherein the sensor is coupled to the sensor module while the first portion is located in the proximal starting position (Figures 3-5, sensor 12).  
As to Claim 5, Ohkoshi teaches the system of Claim 3, wherein a needle coupled to the first portion such that the sensor and the needle move distally relative to the base and relative to the second portion, the system further comprising a needle release mechanism configured to retract the needle proximally (figures 3-5, 15-18; insertion needle 32; paragraphs 72-79, i.e. sensor inserting device 10 carries out insertion of the detector 14 and the insertion needle 32 into the body of the patient by the movement, caused by the movement mechanism 20, of the sensor unit 50 and the insertion needle 32 in the distal end direction; paragraphs 161-164, wherein return spring 36 presses head 30 toward the proximal end and retracts insertion needle 32).  
As to Claim 6, Ohkoshi teaches the system of Claim 1, wherein during a first portion of the path, the sensor module is immobile relative to the first portion, and the base is immobile relative to the second portion (Figures 3, 4, 15; fixing member 38; paragraph 58).  
As to Claim 7, Ohkoshi teaches the system of Claim 1, wherein during a second portion of the path, the system is configured to move the first portion distally relative to the second portion to move the sensor module towards the base, to couple the sensor module to the base, and to enable the coupled sensor module and the base to detach from the telescoping assembly (Figures 3, 15-18, wherein head 30 is movable in the distal direction; wherein the sensor unit 50 is coupled to the base via the engaging arm 44 and hole 198 of dwelling member 24).  
As to Claim 8, Ohkoshi teaches the system of Claim 1, wherein the sensor module comprises a first flex arm that is oriented horizontally and is coupled to the base (Figures 3-5, 12AB, sensor side hook 64; forwardly protruding hook 64a engages with engaging arm 44 of dwelling member 42; paragraphs 63-71).  
As to Claim 9, Ohkoshi teaches the system of Claim 8, wherein the first flex arm extends from an outer perimeter of the sensor module (Figures 3-5, 12AB, sensor side hook 64; forwardly protruding hook 64a engages with engaging arm 44 of dwelling member 42; paragraphs 63-71).  
As to Claim 10, Ohkoshi teaches the system of Claim 8, wherein the base comprises a first proximal protrusion coupled to the first flex arm to couple the sensor module to the base (Figures 3-5, 12AB, sensor side hook 64; forwardly protruding hook 64a engages with engaging arm 44 of dwelling member 42; paragraphs 63-71, 132-141).  
As to Claim 11, Ohkoshi teaches the system of Claim 1, wherein the base comprises a first flex arm that is oriented horizontally and is coupled to the sensor module (Figures 12AB, 19A-C; engaging arm 44; engaging arm side hook 216; L-shaped portion 212).  
As to Claim 12, Ohkoshi teaches the system of Claim 11, wherein the sensor module comprises a first distal protrusion coupled to the first flex arm to couple the sensor module to the base (Figures 3-5, 12AB, sensor side hook 64; forwardly protruding hook 64a engages with engaging arm 44 of dwelling member 42; paragraphs 63-71).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/24/2021